Crownhart, J.
The comprehensive and all-dominating rule in construing wills is that the intention of the testator must be ascertained from the words thereof, in the light of all surrounding circumstances, and that intention be given effect. In re Donges’s Estate, 103 Wis. 497, 79 N. W. 786; Scott v. West, 63 Wis. 529, 24 N. W. 161, 25 N. W. 18.
The facts and circumstances in this case are not in dispute. The only difference of opinion arises from the inferences to be drawn from such facts and circumstances.
William Scott, the testator, died July 1, 1911, at the city of Racine, Wisconsin, where he had lived continuously for forty years or more. He made his will April 29, 1902. He left surviving him his widow, Elizabeth H. Scott, and no other heirs. By his will his widow was given a life estate in his property. Among other things his will provided that “the residue of my estate I give to the Old People’s Home of Racine, Wisconsin.”
For many years prior to 1895 Mr. and Mrs. J. H. Palme-ter lived in Racine within four or five blocks of the home of William Scott. Scott and the Palmeters were friends and Scott frequently visited at the Palmeter home. J. H. Palme-ter and his wife for some years contemplated the establish*609ment of a home in Racine for old ladies. J. H. Palmeter died some years prior to the death of his wife. By her will, dated September 30, 1890, Mrs. Palmeter provided for the incorporation of the John H. Palmeter Old Ladies’ "Home, and during her lifetime, in February, 1891, had the John H. Palmeter’s Old Ladies’ Home incorporated.
Mrs. Palmeter, by her. will, made certain bequests to the J. H. Palmeter’s Old Ladies’ Home, and made provisions for carrying out the purposes of such bequests. Owing to the lack of sufficient funds the Old Ladies’ Home was not actually built until the years 1904-1905. This lack of funds was generally known among the people of Racine, and presumably was known to William Scott, who was a man well informed on public and semi-public affairs and conversant with general conditions in his city.
The will of Scott was drafted by an aged and competent lawyer and duly executed in 1902. Prior to Scott’s death there was no institution in the city of Racine for the care or assistance of old people, either men or women, save the John H. Palmeter’s Old Ladies’ Home. This home for many years was commonly known and referred to as the "Old Folks’ Home” and “Old People’s Home” as well as the “Old Ladies’ Home,” and it was so generally known prior to and in the year 1902. Scott himself, on one occasion two or three years before his death, referred to- the John H. Palmeter’s Old Ladies’ Home as the “Old Folks’ Home.” His widow also understood that his bequest to the Old People’s Home referred to the John H. Palmeter’s Old Ladies’ Home. From these facts and circumstances the county court found that such bequest of Scott did not refer to the John H. Palmeter’s Old Ladies’ Home.
As noted, there was no other Old People’s Home in Racine, either at the time Scott made his will; prior thereto, or subsequent thereto, up to the time of his death. The language of the will is plain and unambiguous. The residue of Scott’s estate was left to the “Old People’s Home *610of Racine, Wisconsin.” The language imports a then-existing home for old people, and it was that home to which the bequest was made. The bequest was not made to old people, nor for their benefit generally, but to a home actually existing and in being. There did exist at the time he made his will a home commonly known as the “Old People’s Home,” or “Old Folks’ Home,” or “Home for Old Ladies,” and in the absence of any facts or circumstances showing that the testator intended the gift for some other then-existing home for old people, we must conclude that the testator had in mind the home established by his friends and neighbors, of which he was undoubtedly fully cognizant. The scrivener of the will, an old resident of Racine, a careful and competent lawyer, certainly did not intend to create a charitable bequest for old people generally by the language in question. Pie must have understood, as the testator must have understood, that the bequest referred, in the language of the street, to the John H. Pdimeter’s Old Ladies’ Home. The knowledge of Scott that the home was in need of funds in order to carry out the bequest of Mrs. Palmeter would naturally be an inducement to Scott to make the bequest in question for the benefit of the Old Ladies’ Home.
It is contended by the respondent that if the bequest of Scott cannot be construed as a charitable bequest or trust for old people generally, then it fails for lack of definiteness and the estate will go to the heirs of the widow of Scott. It is a general rule of law that a will speaks as from the time of the testator’s death, and that the intent of the testator must prevail where it is possible to ascertain that indent. Where a case is presented for judicial construction, a meaning is to be preferred which will sustain testacy and the provisions of the will rather than to defeat them. Tp hold that the heirs of the widow of the testator are entitled to the property would be tO' wholly defeat the plain intent of the testator. We are of the opinion that the will, in the light of the existing circumstances at the time it was drawn, *611is plain and unambiguous, and that the “Old People’s Home” as used therein refers to and was intended to refer to the John H. Palmeter’s Old Ladies’ Home, and that such home is entitled to receive the bequest under the residuary clause of the will.
By the Court. — The judgment is reversed, with directions to the county court to enter judgment in accordance with this opinion.